 Case 2:20-cv-06585-AB-SK Document 4 Filed 09/15/20 Page 1 of 3 Page ID #:9




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



RAYMOND THOMAS,                          Case No. 2:20-cv-6585-AB (SK)
                    Petitioner,
             v.                          ORDER DISMISSING PETITION
                                         FOR LACK OF JURISDICTION
COMPLEX WARDEN OF USP
LOMPOC,
                    Respondent.


      Petitioner Raymond Thomas is a convicted inmate in the custody of
the federal Bureau of Prisons at its Lompoc, California penitentiary. He has
22 months left in his federal sentence imposed by the District Court for the
District of New Jersey after Petitioner pled guilty to armed bank robbery. In
his petition under 28 U.S.C. § 2241, Petitioner seeks “compassionate
release” in accordance with 18 U.S.C. § 3582(c)(1) so that he can serve the
rest of his sentence at home given the COVID-19 pandemic. But
compassionate release requests must be filed in the original sentencing
court, and Petitioner cannot circumvent that requirement by filing a § 2241
petition in the custodial district. Thus, the Court must dismiss the petition
for lack of jurisdiction.
      Under the First Step Act of 2018, 132 Stat. 5194, Congress allowed
federal inmates to seek compassionate release directly from the district court
if the BOP denies, or fails to timely act on, an administrative request for the
Case 2:20-cv-06585-AB-SK Document 4 Filed 09/15/20 Page 2 of 3 Page ID #:10



release. See 18 U.S.C. § 3582(c)(1)(A). Under that provision, a federal
sentencing court may reduce or modify a sentence for “extraordinary and
compelling reasons.” Id. § 3582(c)(1)(A)(i). Petitioner contends the chronic
infectious diseases he suffers, coupled with Lompoc’s inability to prevent
COVID-19 from spreading among its prison population, amounts to such
extraordinary and compelling reasons. (ECF 1 at 1-3).
      But the Court cannot reach the merits of Petitioner’s early release
request because it has no authority to do so under § 3582(c)(1)(A). Only the
sentencing court can entertain such requests. See United States v. Raia, 954
F.3d 594, 596 (3d Cir. 2020) (“Section 3582’s text requires those motions to
be addressed to the sentencing court, a point several Circuits have noted.”);
Rodriguez-Aguirre v. Hudgins, 739 Fed. App’x 489, 491 n.2 (10th Cir.
2018) (“[T]he district court lacked authority to entertain [petitioner’s]
request for relief under 18 U.S.C. § 3582(c)(1)(A) because he filed his
request in the district in which he is currently confined rather than in the
district that imposed his sentence.”); see also Crum v. Blanckensee, 2020
WL 3057799, at *2 (C.D. Cal. June 8, 2020) (“A motion under Section
3582(c) to modify a prison term must be addressed to the sentencing
court.”); Thody v. Swain, 2019 WL 7842560, at *2 (C.D. Cal. Nov. 26, 2019)
(same); Mohrbacher v. Ponce, 2019 WL 161727, at *1 (C.D. Cal. Jan. 10,
2019) (same). 1

1 While the Ninth Circuit has yet to announce this rule in a published opinion, there is no
reason to think it will diverge from the interpretation unanimously shared by federal
courts. See, e.g., Hunter v. Martinez, 2020 WL 3258398, at *4 (C.D. Cal. June 12, 2020)
(“[T]he majority of the courts have found that § 2241 does not allow for ordering the
release of a prisoner arising from the COVID-19 pandemic.”); Deffenbaugh v. Sullivan,
2019 WL 1779573, at *2 (E.D.N.C. Apr. 23, 2019) (“If petitioner now seeks to file his own
motion for compassionate release, such a motion must be filed in the sentencing court.”);
Zheng Yi Xiao v. La Tuna Fed. Corr. Inst., 2019 WL 1472889, at *2 (W.D. Tex. Apr. 3,
2019) (quoting Braswell v. Gallegos, 82 Fed. App’x 633, 635 (10th Cir. 2003))
(“[B]ecause a motion filed under § 3582 requests modification of a sentence, it follows
that such a motion must be filed in the district court which imposed the sentence.”).

                                             2
Case 2:20-cv-06585-AB-SK Document 4 Filed 09/15/20 Page 3 of 3 Page ID #:11



      Moreover, “[d]istrict courts have no authority to reduce a federal
inmate’s sentence under 18 U.S.C. § 3582(c)(1)(A) pursuant to federal
habeas proceeding under 28 U.S.C. § 2241.” Ray v. Finley, 2019 WL
5569616, at *4 (M.D. Pa. Oct. 29, 2019). That is because relief under § 2241
is available only if an inmate is being held in custody under an unlawful
conviction or sentence. See Rodriguez-Aguirre, 739 Fed. App’x at 490
(affirming dismissal of § 2241 petition for compassionate release because
petitioner “did not challenge the legality of his conviction or sentence”);
Bolanos v. Jenkins, 2020 WL 3251151, at *1 (N.D. Cal. June 16, 2020)
(dismissing § 2241 petition seeking compassionate release based on inmate’s
“high risk of contracting COVID-19” due to existing health ailments);
Himmel v. Upton, 2019 WL 1112923, at *2-3 (N.D. Tex. Mar. 11, 2019)
(dismissing § 2241 petition because petitioner’s compassionate release
request for medical reasons did “not allege she is in custody as a result of a
constitutional violation”). Thus, because Petitioner is not challenging the
legality of his guilty plea or sentence from the District of New Jersey, the
Court has no jurisdiction under § 2241 to entertain Petitioner’s
compassionate release request.
      For all these reasons, the petition is DISMISSED for lack of
jurisdiction. Judgment dismissing this action without prejudice will be
entered accordingly.
      IT IS SO ORDERED.



DATED: September 15, 2020
                                           ANDRE BIROTTE, JR.
                                           U.S. DISTRICT JUDGE




                                       3
